OPINION — AG — ** ELECTION — COUNTY SUPERINTENDENT OF SCHOOLS ** (1) UNDER 70 O.S. 4-101 [70-4-101](A) AND 70 O.S. 3-104 [70-3-104](9), IN COUNTIES WITH A POPULATION GREATER THAN THREE HUNDRED THOUSAND (300,000), A PERSON WHO IS SEEKING NOMINATION, APPOINTMENT OR ELECTION TO THE OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS IS REQUIRED TO POSSESS A MASTERS DEGREE FROM A COLLEGE RECOGNIZED BY THE STATE BOARD OF EDUCATION. WHETHER SUCH A PERSON MUST ALSO HOLD AN "ACTIVE TEACHER'S CERTIFICATE" IS DEPENDENT UPON THE DEFINITION THEREOF CONTAINED IN RULES AND REGULATIONS PROMULGATED BY THE OKLAHOMA DEPARTMENT OF EDUCATION. (2) IN COUNTIES WITH A POPULATION OF LESS THAN THREE HUNDRED THOUSAND (300,000), 70 O.S. 4-101 [70-4-101](A) STATES THAT A CANDIDATE MUST POSSESS "A STANDARD MASTER'S DEGREE . . . OR AN ADMINISTRATOR CERTIFICATE". THAT WHICH IS REQUIRED TO OBTAIN AN "ADMINISTRATOR'S CERTIFICATE" IS ALSO DEPENDENT UPON THE DEFINITION THEREOF CONTAINED IN THE RULES AND REGULATIONS PROMULGATED BY THE OKLAHOMA DEPARTMENT OF EDUCATION. WHETHER A PERSON MUST HOLD THE DEFINITION THEREOF CONTAINED IN THE RULES AND REGULATIONS PROMULGATED BY THE OKLAHOMA STATE DEPARTMENT OF EDUCATION. (QUALIFICATIONS) CITE: 70 O.S. 4-101 [70-4-101](A), 70 O.S. 4-101 [70-4-101](A)(2), 70 O.S. 3-104 [70-3-104](9) (STEPHEN A. LAMIRAND)